DETAILED ACTION
Response to Amendment
	This action is in response to the amendment filed on August 12, 2022.  Claims 1 and 11 have been amended.  Claims 1-20 have been examined and are currently pending.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.







Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claims 1 and 11 recite the limitation, “tuning the model based at least in part of the distribution of the plurality of accounts relative to the outcome of the targeted action, wherein tuning the set of criteria comprises performing at least one adjustment to at least one weight associated with at least one feature value.”, which is not disclosed by the applicant’s specification.  Specifically, “…wherein tuning the set of criteria comprises performing at least one adjustment to at least one weight associated with at least one feature value.” is not disclosed by the applicant’s specification. Paragraph 0064 of the applicant’s specification discloses, “To tune a model, a user or automated process may begin iterating through weights until the distribution graph approximates the ideal entity profile. Referring to Figure 4C, interface 418 provides a set of interface objects to adjust model criteria. Object pane 420 provides parameters for a criterion that monitors for new signals. Here, a criterion is added to look for new products in the past year. The user may adjust the signal type and timeframe for monitoring for the signal. The number of signals may also be configured between a minimum and maximum. Signals that match the filters for the criterion contribute to the overall score of an account.”  Paragraph 0065 of the applicant’s specification discloses, “Referring to Figure 4D, interface 422 includes an interface object for adding a new name for a criteria set. Interface 424 allows the user to adjust the weight for the newly added criteria set. In the present example, the name “New Product” is added to the criteria list with a weight of 100 points. The naming interface may further include an interface object that accepts input from a user to include tips/advice for a feature that may be helpful for representatives. For instance, a user may make a note “Do not discuss new product with entity” if found to be unhelpful or other advice to help representatives interacting with a given account.”  Paragraphs 0064-0065 disclose adding a new feature value (e.g., criterion or criteria) and adjusting the weight for the new feature value.  The claim recites only adjusting the weight of a feature value, not adjusting or adding a feature value and adjusting a corresponding weight.     




Claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claims 1 and 11 recite the limitation, “generating, using the updated tuned model based at least on the at least one adjustment to the at least one weight associated with the at least one feature value, a second set of scores for the plurality of accounts.”, which is not disclosed by the applicant’s specification.  Specifically, “generating, using the updated tuned model based at least on the at least one adjustment to the at least one weight associated with the at least one feature value” is not disclosed by the applicant’s specification. Paragraph 0064 of the applicant’s specification discloses, “To tune a model, a user or automated process may begin iterating through weights until the distribution graph approximates the ideal entity profile. Referring to Figure 4C, interface 418 provides a set of interface objects to adjust model criteria. Object pane 420 provides parameters for a criterion that monitors for new signals. Here, a criterion is added to look for new products in the past year. The user may adjust the signal type and timeframe for monitoring for the signal. The number of signals may also be configured between a minimum and maximum. Signals that match the filters for the criterion contribute to the overall score of an account.”  Paragraph 0065 of the applicant’s specification discloses, “Referring to Figure 4D, interface 422 includes an interface object for adding a new name for a criteria set. Interface 424 allows the user to adjust the weight for the newly added criteria set. In the present example, the name “New Product” is added to the criteria list with a weight of 100 points. The naming interface may further include an interface object that accepts input from a user to include tips/advice for a feature that may be helpful for representatives. For instance, a user may make a note “Do not discuss new product with entity” if found to be unhelpful or other advice to help representatives interacting with a given account.”  Paragraphs 0064-0065 disclose adding a new feature value (e.g., criterion or criteria) and adjusting the weight for the new feature value.  The claim recites only adjusting the weight of a feature value for the generated tuned model, not adjusting or adding a feature value and adjusting a corresponding weight.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US Publication 20080312979 A1 in view of Veerrargavan et al. US Publication 20160300141 A1 further in view of Pengetnze et al. US Publication 20190122770 A1. 






Claims 1 and 11:
	As per claims 1 and 11, Lee teaches a method and non-transitory computer readable media comprising:
generating, using a model, a first set of scores for a plurality of accounts, wherein a score in first set of scores for a respective account characterizes a priority of interacting with the respective account relative to other accounts in the plurality of accounts, wherein the model defines a set of criteria for scoring accounts, wherein each criterion in the set of criteria is associated with one or more feature values and a weight (Table 2 and paragraph 0144 “The calculation of the scores 502 for each of the multi-dimensional implementation plans 504 utilizes a mathematical model based on multi-attribute utility theory (MAU) with empirical data. Table 2 is an example of weightings assigned to attributes for the determination of scores for the multi-dimensional implementation plans 504. In the example, Geos (continents) are given a greater weighting than individual countries, since Geos already include the individual countries.”); 

Lee does not teach determining a distribution of the plurality of accounts based at least in part on the first set of scores and an outcome of a targeted action.   However, Veeraragavan teaches Predictive Trending of Digital Entities and further teaches, “Aspects of a predictive trending system collect scores for digital entities 104 at various time periods for each user 202 in an enterprise and the contexts for the scores from the graph 216, and use the collected scores and contexts to build a plurality of digital entity-specific predictive graph data models 206A-N (collectively, 206). Examples of score calculations are described in detail below. According to examples, activities associated with a document are stored in a document-specific predictive graph data model, and meeting activities are stored in a meetings-specific predictive graph data model, etc. The collected data is built into and stored in the plurality of digital entity-specific predictive graph data models 206 for training and validating the predictive model and to predict future trending scores of digital entities 104 according to the context. The context is used to calculate relative performance. For example, by using context to calculate relative performance, the best postings from less popular blogs may score higher than mediocre postings from very popular blogs. According to an aspect, previous scores are aged out in an intelligent manner. For example, older scores are stored with less density (e.g., activity per week instead of per hour, day, etc.).” (paragraph 0020).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Lee to include determining a distribution of the plurality of accounts based at least in part on the first set of scores and an outcome of a targeted action as taught by Veeraragavan in order to provide a physical representation or display of the results of the model. 

Lee and Veeraragavan do not teach tuning the model based at least in part on the distribution of the plurality of accounts relative to the outcome of the targeted action, wherein tuning the set of criteria comprises performing at least one adjustment to at least one weight associated with at least one feature value.  However, Pengetnze teaches Lightweight Clinical Pregnancy Preterm Birth Predictive System and Method and further teaches, “Optionally, the risk computation logic module 80 includes an artificial intelligence and/or other fine-tuning techniques and methods 86 that may be used to further refine the predictive engine variables, weights, and thresholds to increase the accuracy of the risk computation over time and perhaps take into account trends and other factors. The artificial intelligence model tuning process 86 may utilize adaptive self-learning capabilities using machine learning technologies. The capacity for automatic self-reconfiguration enables the system and method 10 to be sufficiently flexible and adaptable to detect and incorporate trends or differences in the underlying patient population that may affect the predictive accuracy of a given algorithm. The artificial intelligence model tuning process 86 may periodically retrain the predictive model algorithm for improved accurate outcome to allow for selection of the most accurate statistical methodology, variable count, variable selection, interaction terms, weights, and intercept. The artificial intelligence model tuning process 86 may automatically modify or improve a predictive model in three exemplary ways. First, it may automatically adjust the predictive weights of one or more variables without human supervision. Second, it may automatically adjust the threshold values of specific variables without human supervision. Third, the artificial intelligence model tuning process 86 may, automatically and without human supervision, evaluate new variables present in the data feed but not currently used in the predictive model, which may result in improved accuracy. The artificial intelligence model tuning process 86 may compare the actual observed outcome of the event to the predicted outcome then separately analyze the variables within the model that contributed to the incorrect outcome. It may then re-weigh the variables that contributed to this incorrect outcome, so that in the next reiteration those variables are less likely to contribute to a false prediction. In this manner, the artificial intelligence model tuning process 86 is adapted to reconfigure or adjust the predictive model based on the specific clinical setting or population in which it is applied without manual reconfiguration or modification of the predictive model. The artificial intelligence model tuning process 86 may also be useful to automatically scale the predictive model to different health systems, populations, and geographical areas in a rapid timeframe.” (paragraph 0021).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Lee to include tuning the model based at least in part on the distribution of the plurality of accounts relative to the outcome of the targeted action, wherein tuning the set of criteria comprises performing at least one adjustment to at least one weight associated with at least one feature value as taught by Pengetnze in order to improve the model based on the previously displayed results.   


Lee and Veeraragavan do not teach generating, using the tuned model based at least in part on the at least one adjustment to the at least one weight associated with the at least one feature value, a second set of scores for the plurality of accounts.  However, Pengetnze teaches Lightweight Clinical Pregnancy Preterm Birth Predictive System and Method and further teaches, “Optionally, the risk computation logic module 80 includes an artificial intelligence and/or other fine-tuning techniques and methods 86 that may be used to further refine the predictive engine variables, weights, and thresholds to increase the accuracy of the risk computation over time and perhaps take into account trends and other factors. The artificial intelligence model tuning process 86 may utilize adaptive self-learning capabilities using machine learning technologies. The capacity for automatic self-reconfiguration enables the system and method 10 to be sufficiently flexible and adaptable to detect and incorporate trends or differences in the underlying patient population that may affect the predictive accuracy of a given algorithm. The artificial intelligence model tuning process 86 may periodically retrain the predictive model algorithm for improved accurate outcome to allow for selection of the most accurate statistical methodology, variable count, variable selection, interaction terms, weights, and intercept. The artificial intelligence model tuning process 86 may automatically modify or improve a predictive model in three exemplary ways. First, it may automatically adjust the predictive weights of one or more variables without human supervision. Second, it may automatically adjust the threshold values of specific variables without human supervision. Third, the artificial intelligence model tuning process 86 may, automatically and without human supervision, evaluate new variables present in the data feed but not currently used in the predictive model, which may result in improved accuracy. The artificial intelligence model tuning process 86 may compare the actual observed outcome of the event to the predicted outcome then separately analyze the variables within the model that contributed to the incorrect outcome. It may then re-weigh the variables that contributed to this incorrect outcome, so that in the next reiteration those variables are less likely to contribute to a false prediction. In this manner, the artificial intelligence model tuning process 86 is adapted to reconfigure or adjust the predictive model based on the specific clinical setting or population in which it is applied without manual reconfiguration or modification of the predictive model. The artificial intelligence model tuning process 86 may also be useful to automatically scale the predictive model to different health systems, populations, and geographical areas in a rapid timeframe.” (paragraph 0021).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing tom modify Lee to include generating, using the tuned model based at least in part on the at least one adjustment to the at least one weight associated with the at least one feature value, a second set of scores for the plurality of accounts as taught by Pengetnze in order to implement or incorporate modifications/improvements to the model. 

Lee and Veeraragavan do not teach and performing at least one action using a set of one or more computing resources with respect to a subset of the plurality of accounts based at least in part on the second set of scores, wherein the at least one action is prioritized by the set of one or more computing based at least in part on the second set of scores.  However, Pengetnze teaches Lightweight Clinical Pregnancy Preterm Birth Predictive System and Method and further teaches, “Optionally, the risk computation logic module 80 includes an artificial intelligence and/or other fine-tuning techniques and methods 86 that may be used to further refine the predictive engine variables, weights, and thresholds to increase the accuracy of the risk computation over time and perhaps take into account trends and other factors. The artificial intelligence model tuning process 86 may utilize adaptive self-learning capabilities using machine learning technologies. The capacity for automatic self-reconfiguration enables the system and method 10 to be sufficiently flexible and adaptable to detect and incorporate trends or differences in the underlying patient population that may affect the predictive accuracy of a given algorithm. The artificial intelligence model tuning process 86 may periodically retrain the predictive model algorithm for improved accurate outcome to allow for selection of the most accurate statistical methodology, variable count, variable selection, interaction terms, weights, and intercept. The artificial intelligence model tuning process 86 may automatically modify or improve a predictive model in three exemplary ways. First, it may automatically adjust the predictive weights of one or more variables without human supervision. Second, it may automatically adjust the threshold values of specific variables without human supervision. Third, the artificial intelligence model tuning process 86 may, automatically and without human supervision, evaluate new variables present in the data feed but not currently used in the predictive model, which may result in improved accuracy. The artificial intelligence model tuning process 86 may compare the actual observed outcome of the event to the predicted outcome then separately analyze the variables within the model that contributed to the incorrect outcome. It may then re-weigh the variables that contributed to this incorrect outcome, so that in the next reiteration those variables are less likely to contribute to a false prediction. In this manner, the artificial intelligence model tuning process 86 is adapted to reconfigure or adjust the predictive model based on the specific clinical setting or population in which it is applied without manual reconfiguration or modification of the predictive model. The artificial intelligence model tuning process 86 may also be useful to automatically scale the predictive model to different health systems, populations, and geographical areas in a rapid timeframe.” (paragraph 0021), “The data presentation logic module 90 further includes a messaging interface 94 that is adapted to generate output messages in formats such as HL7 messaging, text messaging, e-mail messaging, multimedia messaging, web pages, web portals, REST, XML, computer generated speech, constructed document forms containing graphical, numeric, and text summary of the risk assessment, reminders, and recommended actions. The interventions generated or recommended by the system and method 10 through the data presentation logic module 90 may include: risk score report to the primary physician to highlight risk of preterm birth for their patients; risk score report for use by population surveillance of pregnant women identified as having the highest risk; and comparison of aggregate risk of preterm births for a single provider or among many providers to allow risk-standardized comparisons.” (paragraph 0024), and “The lightweight clinical pregnancy preterm birth predictive system and method 10 are operable to display, transmit, and otherwise present the list(s) of high risk patients to the intervention coordination team, which may include physicians, physician assistants, case managers, nurses, social workers, family members, and other personnel or individuals involved with the patient's care. The means of presentation may include e-mail, text messages, multimedia messages, voice messages, web pages, facsimile, audible or visual alerts, etc. delivered by a number of suitable electronic or portable computing devices. The intervention coordination team may then prioritize intervention for the highest risk patients and provide targeted inpatient care and treatment. The lightweight clinical pregnancy preterm birth predictive system and method 10 may further automatically present a plan to include recommended intervention and treatment options.” (paragraph 0028).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing tom modify Lee to include performing at least one action using a set of one or more computing resources with respect to a subset of the plurality of accounts based at least in part on the second set of scores, wherein the at least one action is prioritized by the set of one or more computing based at least in part on the second set of scores as taught by Pengetnze in order to execute an activity or function based on the results of the improved model.  

Claims 2 and 12:
	As per claims 2 and 12, Lee, Veeraragavan, and Pengetnze teach the method and media of claims 1 and 11 as described above and Lee further teaches wherein generating the second set of scores for the plurality of accounts comprises generating a first score for a first account by matching criteria in the modified set of criteria to a set of company attributes associated with the first account (paragraphs 0152-0153); 
and aggregating weights for each of the matching criteria (paragraphs 0152-0153).
Claim(s) 3-9 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Veeraragavan, and Pengetnze as applied to claims 1 and 11 above, and further in view of Jagota et al. US Publication 20160379265 A1.
Claims 3 and 13:
	As per claims 3 and 13, Lee, Veeraragavan, and Pengetnze teach the method and media of claims 1 and 11 as described above but do not teach further comprising presenting a distribution of a sample set and a random set of companies based on the first set of scores.  However, Jagota teaches an Account Recommendations for User Account Sets and further teaches, “In addition to the sales representative who is responsible for a set of accounts, the sales representative's set of accounts may be associated with multiple other users and/or a random sampling of accounts to address a cold start problem. A cold-start problem occurs when a sales representative has no historical data or very little historical data. The system can handle such a cold start problem via the generation of pseudo-counts: The system can generate pseudo-counts from suitable mixtures of the accounts profiles of other members of a sales representative's team, such that the accounts profile of a new user can be seeded to be similar to the accounts profiles of the team members, even when the new user has no historical data and has not provided any attribute preferences. These other accounts profiles are expressed in terms of prior distributions {P.sub.i(X.sub.i)}.” (paragraph 0023) and “The system can generate pseudo counts from these other accounts profiles, using a parameter n to control the weight allocated in using these other accounts profiles to seed a new user's accounts profile. The system can generate pseudo-counts from a random sample of the universe of all users' accounts, which may be referred to as a reference distribution Q.sub.i, such that the firmographic model is initially neutral when a sales representative has no historical data or very little historical data. Whether the system uses accounts profiles of team members, random sampling from a reference distribution Q.sub.i, or any combination thereof, the system can automatically adapt the new user's accounts profile to the new user's historical data as the new user's historical data enters the system.” (paragraph 0024).  Therefore, it would have been obvious to one of ordinary skill in the art at the time filing to modify Lee to include presenting a distribution of a sample set and a random set of companies based on the first set of scores as taught by Jagota in order to display or present results of the prediction model.  

and tuning the set of criteria until the distribution of the sample set satisfies an expected distribution relative to the random set of companies.  However, Jagota teaches an Account Recommendations for User Account Sets and further teaches, “In addition to the sales representative who is responsible for a set of accounts, the sales representative's set of accounts may be associated with multiple other users and/or a random sampling of accounts to address a cold start problem. A cold-start problem occurs when a sales representative has no historical data or very little historical data. The system can handle such a cold start problem via the generation of pseudo-counts: The system can generate pseudo-counts from suitable mixtures of the accounts profiles of other members of a sales representative's team, such that the accounts profile of a new user can be seeded to be similar to the accounts profiles of the team members, even when the new user has no historical data and has not provided any attribute preferences. These other accounts profiles are expressed in terms of prior distributions {P.sub.i(X.sub.i)}.” (paragraph 0023) and “The system can generate pseudo counts from these other accounts profiles, using a parameter n to control the weight allocated in using these other accounts profiles to seed a new user's accounts profile. The system can generate pseudo-counts from a random sample of the universe of all users' accounts, which may be referred to as a reference distribution Q.sub.i, such that the firmographic model is initially neutral when a sales representative has no historical data or very little historical data. Whether the system uses accounts profiles of team members, random sampling from a reference distribution Q.sub.i, or any combination thereof, the system can automatically adapt the new user's accounts profile to the new user's historical data as the new user's historical data enters the system.” (paragraph 0024).  Therefore, it would have been obvious to one of ordinary skill in the art at the time filing to modify Lee to include tuning the set of criteria until the distribution of the sample set satisfies an expected distribution relative to the random set of companies as taught by Jagota in order to improve the model and increase accuracy of results.

Claims 4 and 14:
	As per claims 4 and 14, Lee, Veeraragavan, and Pengetnze teach the method and media of claims 1 and 11 as described above but do not teach further comprising segmenting the plurality of accounts into tiers based at least in part on the second set of scores.  However, Jagota teaches an Account Recommendations for User Account Sets and further teaches, “The system determines whether the account score satisfies an account score threshold, block 106. In embodiments, this can include the system determining whether the account score of 9.57 for the new account with the account properties of San Francisco, information technology, and very small, is above the threshold score of 0. Although this example describes the comparison of a single account score of a decimal-based number to a threshold score of 0, the system can compare any type of number for any number of account scores to any threshold score.” (paragraph 0034), “The system recommends the account to the sales representative if the account score satisfies the account score threshold, block 108. For example and without limitation, this can include the system recommending that the sales representative take action on the new account with the account properties of San Francisco, information technology, and very small because the account score of 9.57 for the new account is above the threshold score of 0. The system's recommendation may be for the sales representative to identify more information about the new account, pursue a business opportunity via the new account, or take any other type of action related to the new account because the system has determined that the new account is a good prospect for the sales representative. Although this example describes the system recommending a single new account to a sales representative, the system can recommend multiple new accounts which satisfy the threshold score, and the system can present the multiple new accounts to the sales representative in a priority order based on the numerical values of the account scores corresponding to the new accounts. Extremely simplified examples of account scores for new accounts compared to a sales representative's set of accounts are described below in reference to FIG. 2C.” (paragraph 0035), “Table 204 represents an example in which the system recommends that a sales representative take action via the accounts corresponding to the first three rows of data, in a priority order based on the order of the corresponding account scores, 9.57, 8.76, and 8.47, all which satisfy the threshold score of 0. The system calculates the account score of −9.21 for the account corresponding to the last row of data in the table 204, but the system does not recommend that the sales representative take any action via the account corresponding to the last row of data in the table 204 because the account score of −9.21 is below the threshold score of 0, indicating that the corresponding account is not sufficiently similar to any of the sales representative's accounts, with which the sales representative may have experienced success. Although this extremely simplified example describes the system calculating four account scores and recommending three new accounts, the system can calculate any number of account scores and recommend any number of new accounts” (paragraph 0040), and Figure 2C.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Lee to include segmenting the plurality of accounts into tiers based at least in part on the second set of scores as taught by Jagota in order to classify or rank accounts for business and strategic decisions.  



wherein each tier defines a threshold number of companies or percentile score.  However, Jagota teaches an Account Recommendations for User Account Sets and further teaches, “The system determines whether the account score satisfies an account score threshold, block 106. In embodiments, this can include the system determining whether the account score of 9.57 for the new account with the account properties of San Francisco, information technology, and very small, is above the threshold score of 0. Although this example describes the comparison of a single account score of a decimal-based number to a threshold score of 0, the system can compare any type of number for any number of account scores to any threshold score.” (paragraph 0034), “The system recommends the account to the sales representative if the account score satisfies the account score threshold, block 108. For example and without limitation, this can include the system recommending that the sales representative take action on the new account with the account properties of San Francisco, information technology, and very small because the account score of 9.57 for the new account is above the threshold score of 0. The system's recommendation may be for the sales representative to identify more information about the new account, pursue a business opportunity via the new account, or take any other type of action related to the new account because the system has determined that the new account is a good prospect for the sales representative. Although this example describes the system recommending a single new account to a sales representative, the system can recommend multiple new accounts which satisfy the threshold score, and the system can present the multiple new accounts to the sales representative in a priority order based on the numerical values of the account scores corresponding to the new accounts. Extremely simplified examples of account scores for new accounts compared to a sales representative's set of accounts are described below in reference to FIG. 2C.” (paragraph 0035), “Table 204 represents an example in which the system recommends that a sales representative take action via the accounts corresponding to the first three rows of data, in a priority order based on the order of the corresponding account scores, 9.57, 8.76, and 8.47, all which satisfy the threshold score of 0. The system calculates the account score of −9.21 for the account corresponding to the last row of data in the table 204, but the system does not recommend that the sales representative take any action via the account corresponding to the last row of data in the table 204 because the account score of −9.21 is below the threshold score of 0, indicating that the corresponding account is not sufficiently similar to any of the sales representative's accounts, with which the sales representative may have experienced success. Although this extremely simplified example describes the system calculating four account scores and recommending three new accounts, the system can calculate any number of account scores and recommend any number of new accounts” (paragraph 0040), and Figure 2C.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Lee to include wherein each tier defines a threshold number of companies or percentile score as taught by Jagota in order to limit the amount of companies classified in a particular catergory.  

wherein performing the at least one action based at least in part on the second set of scores comprises performing the at least one action based at least in part on the tiers.  However, Jagota teaches an Account Recommendations for User Account Sets and further teaches, “The system determines whether the account score satisfies an account score threshold, block 106. In embodiments, this can include the system determining whether the account score of 9.57 for the new account with the account properties of San Francisco, information technology, and very small, is above the threshold score of 0. Although this example describes the comparison of a single account score of a decimal-based number to a threshold score of 0, the system can compare any type of number for any number of account scores to any threshold score.” (paragraph 0034), “The system recommends the account to the sales representative if the account score satisfies the account score threshold, block 108. For example and without limitation, this can include the system recommending that the sales representative take action on the new account with the account properties of San Francisco, information technology, and very small because the account score of 9.57 for the new account is above the threshold score of 0. The system's recommendation may be for the sales representative to identify more information about the new account, pursue a business opportunity via the new account, or take any other type of action related to the new account because the system has determined that the new account is a good prospect for the sales representative. Although this example describes the system recommending a single new account to a sales representative, the system can recommend multiple new accounts which satisfy the threshold score, and the system can present the multiple new accounts to the sales representative in a priority order based on the numerical values of the account scores corresponding to the new accounts. Extremely simplified examples of account scores for new accounts compared to a sales representative's set of accounts are described below in reference to FIG. 2C.” (paragraph 0035), “Table 204 represents an example in which the system recommends that a sales representative take action via the accounts corresponding to the first three rows of data, in a priority order based on the order of the corresponding account scores, 9.57, 8.76, and 8.47, all which satisfy the threshold score of 0. The system calculates the account score of −9.21 for the account corresponding to the last row of data in the table 204, but the system does not recommend that the sales representative take any action via the account corresponding to the last row of data in the table 204 because the account score of −9.21 is below the threshold score of 0, indicating that the corresponding account is not sufficiently similar to any of the sales representative's accounts, with which the sales representative may have experienced success. Although this extremely simplified example describes the system calculating four account scores and recommending three new accounts, the system can calculate any number of account scores and recommend any number of new accounts” (paragraph 0040), and Figure 2C.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Lee to include wherein performing the at least one action based at least in part on the second set of scores comprises performing the at least one action based at least in part on the tiers as taught by Jagota in order to perform a function or execute an activity based on the scoring model.   

and wherein the at least one action is only performed for accounts that fall within a particular tier.  However, Jagota teaches an Account Recommendations for User Account Sets and further teaches, “The system determines whether the account score satisfies an account score threshold, block 106. In embodiments, this can include the system determining whether the account score of 9.57 for the new account with the account properties of San Francisco, information technology, and very small, is above the threshold score of 0. Although this example describes the comparison of a single account score of a decimal-based number to a threshold score of 0, the system can compare any type of number for any number of account scores to any threshold score.” (paragraph 0034), “The system recommends the account to the sales representative if the account score satisfies the account score threshold, block 108. For example and without limitation, this can include the system recommending that the sales representative take action on the new account with the account properties of San Francisco, information technology, and very small because the account score of 9.57 for the new account is above the threshold score of 0. The system's recommendation may be for the sales representative to identify more information about the new account, pursue a business opportunity via the new account, or take any other type of action related to the new account because the system has determined that the new account is a good prospect for the sales representative. Although this example describes the system recommending a single new account to a sales representative, the system can recommend multiple new accounts which satisfy the threshold score, and the system can present the multiple new accounts to the sales representative in a priority order based on the numerical values of the account scores corresponding to the new accounts. Extremely simplified examples of account scores for new accounts compared to a sales representative's set of accounts are described below in reference to FIG. 2C.” (paragraph 0035), “Table 204 represents an example in which the system recommends that a sales representative take action via the accounts corresponding to the first three rows of data, in a priority order based on the order of the corresponding account scores, 9.57, 8.76, and 8.47, all which satisfy the threshold score of 0. The system calculates the account score of −9.21 for the account corresponding to the last row of data in the table 204, but the system does not recommend that the sales representative take any action via the account corresponding to the last row of data in the table 204 because the account score of −9.21 is below the threshold score of 0, indicating that the corresponding account is not sufficiently similar to any of the sales representative's accounts, with which the sales representative may have experienced success. Although this extremely simplified example describes the system calculating four account scores and recommending three new accounts, the system can calculate any number of account scores and recommend any number of new accounts” (paragraph 0040), and Figure 2C.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Lee to include wherein the at least one action is only performed for accounts that fall within a particular tier as taught by Jagota in order to perform a function or execute an activity based on the scoring model/classification.      









Claims 5 and 15:
	As per claims 5 and 15, Lee, Veeraragavan, Pengetnze and Jagota teach the method and media of claims 4 and 14 as described above and Jagota further teaches further comprising causing display of a user interface comprising a moveable or otherwise configurable bar that defines a cutoff between different tiers (paragraphs 0034-0035 and 0040).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Lee to include causing display of a user interface comprising a moveable or otherwise configurable bar that defines a cutoff between different tiers as taught by Jagota in order to customize or classify different types of tiers for each of the different type of accounts.   

Claims 6 and 16:
	As per claims 6 and 16, Lee, Veeraragavan, and Pengetnze teach the method and media of claims 1 and 11 as described above but do not teach wherein the first set of criteria is determined by a machine learning model trained from a plurality of examples labeled as successful or unsuccessful.  However, Jagota teaches an Account Recommendations for User Account Sets and further teaches, “Table 204 represents an example in which the system recommends that a sales representative take action via the accounts corresponding to the first three rows of data, in a priority order based on the order of the corresponding account scores, 9.57, 8.76, and 8.47, all which satisfy the threshold score of 0. The system calculates the account score of −9.21 for the account corresponding to the last row of data in the table 204, but the system does not recommend that the sales representative take any action via the account corresponding to the last row of data in the table 204 because the account score of −9.21 is below the threshold score of 0, indicating that the corresponding account is not sufficiently similar to any of the sales representative's accounts, with which the sales representative may have experienced success. Although this extremely simplified example describes the system calculating four account scores and recommending three new accounts, the system can calculate any number of account scores and recommend any number of new accounts” (paragraph 0040) and Fig. 2B.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Lee to include wherein the first set of criteria is determined by a machine learning model trained from a plurality of examples labeled as successful or unsuccessful as taught by Jagota in order to provide the insights to the user regarding the prediction of the one or more accounts.    

wherein the each score in the first set of scores is indicative of a probability that interacting with a respective account in the first set of accounts will be successful.  However, Jagota teaches an Account Recommendations for User Account Sets and further teaches, “Table 204 represents an example in which the system recommends that a sales representative take action via the accounts corresponding to the first three rows of data, in a priority order based on the order of the corresponding account scores, 9.57, 8.76, and 8.47, all which satisfy the threshold score of 0. The system calculates the account score of −9.21 for the account corresponding to the last row of data in the table 204, but the system does not recommend that the sales representative take any action via the account corresponding to the last row of data in the table 204 because the account score of −9.21 is below the threshold score of 0, indicating that the corresponding account is not sufficiently similar to any of the sales representative's accounts, with which the sales representative may have experienced success. Although this extremely simplified example describes the system calculating four account scores and recommending three new accounts, the system can calculate any number of account scores and recommend any number of new accounts” (paragraph 0040) and Fig. 2B.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Lee to include wherein the each score in the first set of scores is indicative of a probability that interacting with a respective account in the first set of accounts will be successful as taught by Jagota in order to allow the business to make strategic decisions for growth and revenue generation. 
Claims 7 and 17:
	As per claims 7 and 17, Lee, Veeraragavan, and Pengetnze teach the method and media of claims 1 and 11 as described above but do not teach further comprising causing display of a user interface comprising a moveable or otherwise configurable bar that defines a cutoff between companies to be contacted in a content distribution campaign and companies to not be contacted in the content distribution campaign.  However, Jagota teaches an Account Recommendations for User Account Sets and further teaches, “Table 204 represents an example in which the system recommends that a sales representative take action via the accounts corresponding to the first three rows of data, in a priority order based on the order of the corresponding account scores, 9.57, 8.76, and 8.47, all which satisfy the threshold score of 0. The system calculates the account score of −9.21 for the account corresponding to the last row of data in the table 204, but the system does not recommend that the sales representative take any action via the account corresponding to the last row of data in the table 204 because the account score of −9.21 is below the threshold score of 0, indicating that the corresponding account is not sufficiently similar to any of the sales representative's accounts, with which the sales representative may have experienced success. Although this extremely simplified example describes the system calculating four account scores and recommending three new accounts, the system can calculate any number of account scores and recommend any number of new accounts” (paragraph 0040) and Fig. 2C.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Lee to include display of a user interface comprising a moveable or otherwise configurable bar that defines a cutoff between companies to be contacted in a content distribution campaign and companies to not be contacted in the content distribution campaign as taught by Jagota in order to  allow the business to make strategic decisions for growth and revenue generation. 
 

Claims 8 and 18:
	As per claims 8 and 18, Lee, Veeraragavan, and Pengetnze teach the method and media of claims 1 and 11 as described above but do not teach wherein at least one criterion in the set of criteria adds a weight to accounts that use a particular technology or set of technologies.  However, Jagota teaches an Account Recommendations for User Account Sets and further teaches, “A CRM system can train a firmographic properties model on data that is specific to a sales representative's set of accounts. Each row in the firmographic model for a specific sales representative corresponds to a particular account of the sales representative, and has the form (x.sub.1, x.sub.2, . . . x.sub.n, y, t), where x.sub.1, x.sub.2, . . . x.sub.n are values of n firmographic attributes, y is a value of a suitable success attribute (such as average order value band), and t is a suitable value of time for the account's record. For example, the firmographic model for a sales representative includes the firmographic attributes for a client's city, industry, and company size; the success attribute is the revenue made from the client's account; and the time is the date of most recent sale to the client. An extremely simplified example of firmographic attributes for a sales representative's set of accounts is described below in reference to FIG. 2A.” (paragraph 0015), “FIGS. 2A-2C illustrate example tables for firmographic attributes, an accounts profile, and account scores, in an embodiment. FIG. 2A illustrates the extremely simplified example table 200 which depicts firmographic attributes for a sales representative's set of accounts. The first row of data in the table 200 depicts firmographic attributes for the first account in the sales representative's set of accounts, and specify that city=San Francisco, industry=information technology, and company size=very small. The two accounts represented by the first and fifth rows of data in the table 200 have the same firmographic properties, and the two accounts represented by the third and fourth rows of data in the table 200 have the same firmographic properties. Although this extremely simplified example table of firmographic attributes is based on only three attributes for five accounts, a table of firmographic attributes may be based on any number of attributes for any number of accounts.” (paragraph 0037), and Fig. 2C.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Lee to include wherein at least one criterion in the set of criteria adds a weight to accounts that use a particular technology or set of technologies as taught by Jagota in order to emphasize certain categories or attributes associated with an account.    

Claims 9 and 19:
	As per claims 9 and 19, Lee, Veeraragavan, and Pengetnze teach the method and media of claims 1 and 11 as described above but do not teach wherein at least one criterion assigns weights based at least in part on a company location, headcount, or revenue.  However, Jagota teaches an Account Recommendations for User Account Sets and further teaches, “A CRM system can train a firmographic properties model on data that is specific to a sales representative's set of accounts. Each row in the firmographic model for a specific sales representative corresponds to a particular account of the sales representative, and has the form (x.sub.1, x.sub.2, . . . x.sub.n, y, t), where x.sub.1, x.sub.2, . . . x.sub.n are values of n firmographic attributes, y is a value of a suitable success attribute (such as average order value band), and t is a suitable value of time for the account's record. For example, the firmographic model for a sales representative includes the firmographic attributes for a client's city, industry, and company size; the success attribute is the revenue made from the client's account; and the time is the date of most recent sale to the client. An extremely simplified example of firmographic attributes for a sales representative's set of accounts is described below in reference to FIG. 2A.” (paragraph 0015), “FIGS. 2A-2C illustrate example tables for firmographic attributes, an accounts profile, and account scores, in an embodiment. FIG. 2A illustrates the extremely simplified example table 200 which depicts firmographic attributes for a sales representative's set of accounts. The first row of data in the table 200 depicts firmographic attributes for the first account in the sales representative's set of accounts, and specify that city=San Francisco, industry=information technology, and company size=very small. The two accounts represented by the first and fifth rows of data in the table 200 have the same firmographic properties, and the two accounts represented by the third and fourth rows of data in the table 200 have the same firmographic properties. Although this extremely simplified example table of firmographic attributes is based on only three attributes for five accounts, a table of firmographic attributes may be based on any number of attributes for any number of accounts.” (paragraph 0037), and Fig. 2C.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Lee to include wherein at least one criterion assigns weights based at least in part on a company location, headcount, or revenue as taught by Jagota in order to classify certain categories or attributes associated with an account.   

Claim(s) 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Veeraragavan, and Pengetnze as applied to claims 1 and 11 above, and further in view of Fortin et al. US Publication 20110023596 A1.
Claims 10 and 20:
	As per claims 10 and 20 Lee, Veeraragavan, and Pengetnze teach the method and media of claims 1 and 11 as described above but do not teach wherein at least one criterion is associated with a negative weight.  However, Fortin teaches a Method of Examining a Coin for Determining its Validity and Denomination and further teaches, “Fractional negative weights between 0 and -1 result in data convergence, which has the effect of improving correlation for divergent data.” (paragraph 0089), “A weight of -0.5 results in absolute data convergence at that index.” (paragraph 0090), and “For weight values of -1 or less, weights produce the exact same result as their positive counterpart minus 1; e.g., a weight of -1 produces the same result as a weight of 0. Thus negative weights of -1 or less (e.g., -2, -3, etc.) are trivial.” (paragraph 0091). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Lee to include wherein at least one criterion is associated with a negative weight as taught by Fortin in order to accurately measure the impact of the criterion associated with a model.   
Response to Arguments
Applicant’s arguments, see pages 9-11, filed August 12, 2022, with respect to the rejection(s) of claim(s) 1-9 and 11-19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee in view of Veeraragavan further in view of Pengetnze.  

Objection to claims 1, 6, 11, and 16 have been withdrawn. 
Clams 1-20 rejected under 35 U.S.C. 101 have been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tendick US Publication 20170249557 A1 Predictive Analytics and Services
Tendick discloses a device, system, and method use predictive analytics based on an application-centric approach. The method includes receiving a request from an interactive application interacting with a user utilizing a user device for action data indicating an action to be taken by the interactive application during a session with the user device, the request generated by the interactive application based on a decision point associated with the interactive application. The method includes receiving from the interactive application session data associated with the session and the user device. The method includes determining scoring package data associated with the request based on the session data, the scoring package data comprising a predictive model indicative of a plurality of actions to be performed by the interactive application. The method includes generating the action data based on the scoring package data and transmitting the action data to the interactive application.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837. The examiner can normally be reached Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682